Citation Nr: 0422316	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on 
need for the regular aid and attendance (A&A) of another 
person.

2.  Entitlement to an effective date earlier than January 31, 
2001, for SMP by reason of being housebound (HB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted pension benefits effective December 
31, 1997 (the date of receipt of the veteran's original 
claim, on VA Form 21-526), but which also denied SMP based on 
the need for the regular A&A of another person or by reason 
of being HB.  The veteran perfected an appeal from that 
denial, and the Board remanded the case to the RO in 
September 2000 for further development and consideration.

Subsequently, a July 2003 rating decision granted SMP by 
reason of being HB and assigned an effective date of April 
11, 2003 (the date of a VA cardiovascular examination).  The 
veteran filed a notice of disagreement (NOD) in response, 
requesting an earlier effective date of December 31, 1997.  A 
December 2003 rating decision granted an earlier effective 
date of January 31, 2001 (in the process noting that the VA 
examination in April 2003 had yielded findings that were 
essentially identical to those found during a VA examination 
on January 31, 2001).  The veteran since has continued to 
appeal for an even earlier effective date; he wants his SMP 
by reason of being HB retroactive to the initially requested 
date of December 31, 1997.  So there are two remaining issues 
on appeal, this one and his request for SMP based on the 
purported need for the regular A&A of another person.

Very recently, in July 2004, the Board advanced this case on 
the docket due to the veteran's advanced age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).




FINDINGS OF FACT

1.  The veteran is receiving a VA pension based on permanent 
and total disability due to several chronic conditions that 
are not service-connected.  They are:  arteriosclerotic heart 
disease, rated 100 percent disabling; decreased visual 
acuity, rated 40 percent; bilateral hearing loss, rated 20 
percent; tinnitus, rated 10 percent; arthritis of the left 
hip, rated 10 percent; arthritis of the lumbar spine, 
rated 10 percent; arthritis of the cervical spine, rated 10 
percent; arthritis of the left knee, rate 10 percent; 
instability of the left knee, rated 10 percent; and 
hypertension, rated at the 0 percent (i.e., noncompensable) 
level.  The combined rating, considering the aggregate effect 
of all of these conditions, is 100 percent.

2.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular A&A of another 
person; he also is not a patient in a nursing home and is not 
bedridden. 

3.  The veteran's aggregate disabilities, however, prevent 
him from dressing himself and attending to the activities of 
daily living without the regular A&A of another person.

4.  The veteran's claim for SMP based on need for the regular 
A&A of another person or by reason of being HB was received 
on December 31, 1997.

5.  But the evidence does not establish that, prior to 
January 31, 2001, the veteran was HB.




CONCLUSIONS OF LAW

1.  The criteria have been met for SMP benefits based on the 
need for the regular A&A of another person.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).  

2.  The criteria are not met for an effective date earlier 
than January 31, 2001, for SMP benefits by reason of being 
HB.  38 U.S.C.A. §§ 1502, 1521, 5110(a) (West 2002); 38 
C.F.R. §§ 3.351, 3.352, 3.400(o) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing it's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  Even more recently, in VAOPGCPREC 7-2004 
(July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini II.  The Board 
is bound by the precedent opinions of VA's General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
'"specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
claims that were still pending before VA on that date 
in order to provide VCAA notice and adjudicate the claims 
anew.  VAOGCPREC 7-2004 at 2-3. 

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at *22.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

This particular case initially arose from a rating action in 
June 1998 that was prior to the enactment of the VCAA.  So 
compliance with the holding in Pelegrini II, insofar as VCAA 
notice prior to the initial denial, was impossible.  
Nevertheless, the veteran since has been provided the 
required VCAA notice as to the claim for SMP based on need 
for A&A by RO letter in May 2003, after the September 2000 
Board remand.  He also was provided the required VCAA notice 
as to the claim for an earlier effective date for SMP by 
reason of being HB in the February 2004 RO letter that 
notified him of the partial grant of an earlier effective 
date for this benefit (from April 11, 2003, to January 31, 
2001).  Moreover, the May 2004 SSOC cited the governing VCAA 
regulations.  



As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
And regardless, VA's General Counsel held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that this "fourth" requirement cited 
in Pelegrini I was mere dictum and, therefore, not binding.  
Pelegrini II uses virtually the exact language insofar as 
citing this requirement as in Pelegrini I, so the GC's logic 
and reasoning for concluding this is mere dictum is equally 
applicable to Pelegrini II.

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's VA clinical records are on file.  And in his 
May 2003 Statement in Support of Claim (VA Form 21-4138), 
he reported, in response to the VCAA notice, that he had not 
been seen by any 
non-VA doctors and that all his treatment had been by VA.  He 
also specifically stated that he had nothing further to 
submit.  And he has declined the opportunity to testify at a 
hearing in support of his claims.  38 C.F.R. § 20.700.

Indeed, the veteran had time to identify and/or submit 
additional supporting evidence before the SSOC.  And this all 
occurred before actual recertification of his appeal to the 
Board.  Moreover, even once his appeal arrived at the Board, 
he had still additional time (90 more days) to identify 
and/or submit additional supporting evidence and even beyond 
that with justification for delay.  38 C.F.R. § 20.1304.  
Therefore, notwithstanding the requirements of Pelegrini II 
as to the timing and content of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to him - especially since the Board is granting one of 
his claims on appeal, albeit not both.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.



II.  SMP based on A&A

The veteran already has established his entitlement to a VA 
disability pension.  See a letter in his claims files ("c- 
file") dated July 9, 1998, apprising him of this.  Also, he 
has been awarded SMP by reason of being HB (and seeks an 
earlier effective date for that award, adjudicated later in 
this decision).  

These awards, in turn, are an acknowledgement of sorts by VA 
that the veteran is permanently and totally disabled due to 
several chronic conditions that are not service-connected 
(meaning not related to his service in the military).  They 
are:  arteriosclerotic heart disease, rated 100 percent 
disabling; decreased visual acuity, rated 40 percent; 
bilateral hearing loss, rated 20 percent; tinnitus, rated 10 
percent; arthritis of the left hip, rated 10 percent; 
arthritis of the lumbar spine, rated 10 percent; arthritis of 
the cervical spine, rated 10 percent; arthritis of the 
left knee, rate 10 percent; instability of the left knee, 
rated 10 percent; and hypertension, rated at the 0 percent 
(i.e., noncompensable) level.  The combined rating, 
considering the aggregate effect of all of these conditions, 
is 100 percent.

The determinative issue, then, is whether the veteran also is 
entitled to pension benefits at a "special," i.e., even 
higher rate because he needs the regular A&A of another 
person.  This is an additional benefit above and beyond what 
he is currently receiving - even based on being HB.  But it 
is reserved for specifically defined circumstances and 
fortunately, in this case, the medical and other evidence of 
record indicates that he does in fact meet the requirements 
for this additional benefit.  So this claim must be granted.

Pension benefits are payable at the "special," i.e., higher 
rate alluded to above, with a higher minimum income limit, if 
a veteran is a patient in a nursing home, is helpless or 
blind, or is so nearly helpless or blind as to need or 
require the regular A&A of another person, or otherwise 
establishes the factual need for the regular A&A of another 
person.  See 38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351 (2003).  

Determinations as to need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  an inability of the veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for finding 
the need for the regular A&A of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  Conversely, voluntary confinement or instances where 
a physician has prescribed bed rest to promote convalescence 
or cure will not be considered "bedridden."  It is not 
required, however, that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular A&A, not that there be a 
constant need.  38 C.F.R. § 3.352(a).  Neither is permanency 
of the need for regular A&A necessary.  See VAOPGCPREC 21-94 
(Dec. 13, 1994).

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
Court noted:  (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222 
(1996).  



The veteran has undergone comprehensive VA general medical, 
orthopedic, and psychiatric examinations to obtain medical 
opinions concerning the current severity of his disabilities 
in light of the specific criteria used to rate each of them.  
See 38 C.F.R. Part 4, Diagnostic Codes 5003, 5293, 6604, 
7005, 7527, 7899-7806, 8008, 9400.  See also Massey v. Brown, 
7 Vet. App. 204 (1994) (consideration of factors wholly 
outside the rating schedule is error as a matter of law).  

The codes used to rate his cardiovascular disability, for 
example, consider whether he has congestive heart failure 
(CHF) and, if so, the number of episodes that he has 
experienced during the past year.  Those codes also consider 
his metabolic equivalents score (i.e., his METS, multiples of 
resting oxygen uptake) at the point that he begins to 
experience dyspnea, fatigue, angina, dizziness and syncope, 
as well as the extent, if any, that he may experience left 
ventricular dysfunction and, if so, his ejection fraction.  

The codes used to determine the severity of the veteran's 
orthopedic, i.e., musculoskeletal disabilities, on the other 
hand, consider such factors as the extent of his limitation 
of motion.  And this includes any additional limitation of 
motion that he may experience above and beyond that 
objectively demonstrated due to pain, 
instability/weakness/weakened movement, premature/excess 
fatigability, or incoordination-particularly during times 
when his symptoms "flare up," such as during prolonged use or 
physical activity of any sort.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The codes used to determine the severity of the veteran's 
psychiatric disability consider numerous signs and symptoms 
with respect to the impact upon his social and industrial 
adaptability.  See 38 C.F.R. §§ 4.126, 4.130.  

The code used to determine the severity of the veteran's 
pulmonary disability considers the results of pulmonary 
function testing (PFTs).  See 38 C.F.R. § 4.97, Diagnostic 
Code 6604.

All of the above medical evaluations were done with the 
ultimate underlying goal of determining whether the veteran's 
disabilities, as a whole, are so severe that he needs the 
regular A&A of another person.  

And according to the results of his several VA medical 
examinations, he does indeed meet the requirements for SMP 
based on the need for regular A&A.  

In his July 2000 Statement in Support of Claim (VA Form 21-
4138), the veteran claimed entitlement to SMP for his spouse 
based on the need for the regular A&A of another person 
because she had disability requiring supervised care.  An 
attached report of an examination of his spouse noted that 
she resided at the same address listed by him in his VA Form 
21-4138 of July 2000 and that she required continuous care in 
her personal hygiene, activities of daily living (ADLs) and 
constant custodial supervision.  VA psychiatric examination 
in February 2001 noted the veteran was driven to the 
examination by a friend, but also reported that he was the 
main caretaker of his wife.  So if he was providing A&A for 
his wife, by logical deduction it therefore stands to reason 
that he was not, himself, also in need of A&A - at least not 
at that particular time.

There is more recent probative medical evidence indicating 
his personal circumstances have drastically changed for the 
worse, however.  In a January 2003 VA Form 21-4138 he 
reported that his wife had passed away earlier that month.  
And a subsequent VA examination in March 2003, for the 
specific purpose of evaluating whether he was in need of A&A, 
noted that he now had a somewhat sedentary lifestyle and had 
only limited ambulation.  He required assistance with lower 
body dressing, generally from his daughter or his son (who 
lived next door).  He drove only 1/2 mile, once a week, to do 
limited grocery shopping.  He even needed the assistance of 
another person in order to report for that examination.  
While he was able to feed himself, he was not able to stand 
in order to prepare meals, nor could he assist with clean up, 
which was generally done by his daughter.  Other chores 
around the house were done by his son or the wife of his son.  
His daughter did some limited housekeeping, particularly the 
laundry.  He was independent in the use of the bathroom and 
stated that he could recognize the hazards and dangers of his 
daily environment and was able to respond to these.  He was 
not confined to his bed or home but had some difficulty with 
poor balance and problems with ambulation, as well as some 
limitations in terms of self-care because of his difficulty 
with dressing his lower body.

At the time of the VA examination in March 2003, the entire 
two volumes of claims files were reviewed.  The VA examiner 
based his professional medical opinion concerning the overall 
status of the veteran's disabilities on the results of 
objective clinical evaluations and reviews of his pertinent 
medical history.  So his opinion was well informed and based 
not only on the objective clinical data but also an 
independent review of the record on appeal.  It therefore 
deserves significant probative weight.  See Elkins v. Brown, 
5 Vet. App. 474 (1993); see also Owens v. Brown, 7 Vet. 
App. 429 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).

The report of the March 2003 VA examination stated the 
veteran was capable of managing his personal and financial 
affairs without restriction and was capable of protecting 
himself from the hazards and dangers of a daily environment.  
But also significantly, the examination report makes it quite 
clear that he requires assistance in dressing and attending 
to the daily activities of living.  In sum, his disabilities 
as a whole are so severe that he needs the regular A&A of 
another person.  So SMP on this basis is warranted.

Of the two bases for an award of SMP, i.e., the need of 
regular A&A of another person or being HB, under applicable 
laws and regulations, SMP based on the need of regular A&A of 
another person is the greater benefit.  See 38 U.S.C.A. 
§§ 1114(l) and (s) (West 2002) and 38 C.F.R. §§ 3.350(b) and 
(i), 3.352(a) (2003).  



III.  Entitlement to an Effective Date Earlier than January 
31, 2001, for SMP based on being HB

In the case of a veteran entitled to a pension, but who does 
not qualify for increased pension based on the need for 
regular A&A, an increase in the pension rate still may be 
authorized, nonetheless, if the veteran has certain 
additional severe disabilities or is permanently HB.  The 
requirements for this increase are met when, in addition to 
having a single permanent disability rated or ratable as 100 
percent disabling under VA's Schedule for Rating Disabilities 
(the Rating Schedule) - without resorting to consideration 
of unemployability under 38 C.F.R. § 4.17, the veteran:  
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" due to his disability or 
disabilities.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Permanently housebound is defined as substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, confined to the ward or clinical area, and 
it is reasonably certain that the disability and resultant 
confinement will continue throughout his or her lifetime.  

The additional 60 percent rating alluded to above may be 
achieved by adding multiple disabilities that, together, 
combine to a 60 percent rating.  However, there is an express 
prohibition against combining separate ratings to achieve the 
100 percent schedular rating alluded to above.  See 
VAOPGCPREC 66-91 (Aug. 15, 1991).  

The effective date of an award of SMP by reason of being HB, 
based on an original claim, is the day following separation 
from active service or the date entitlement arose, provided 
the claim was received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase 
in disability had occurred, if application is received 
within one year from such date.

In this case, it is clear the veteran's original claim was 
filed on December 31, 1997, the effective date for his June 
1998 award of pension benefits.  So under the laws and 
regulations cited above, the proper effective date for his 
award of SMP by reason of being HB is the latter of the date 
of receipt of his December 31, 1997, claim or the date 
entitlement arose, i.e., the date it is shown by the evidence 
that he was actually HB.  The effective date for SMP by 
reason of being HB is not necessarily the same as the 
effective date for regular VA pension benefits because the 
criteria for entitlement are considerably different.  
Specifically, for pension benefits the veteran must have had 
the requisite length of military service during a period of 
war and be unable to engage in substantially gainful 
employment due to a combination of all service-connected and 
nonservice-connected disabilities that are not the result of 
willful misconduct; there is no requirement for a higher 
level of impairment such as being HB or in need of the 
regular A&A of another person.

In this case, there are no VA pension examinations predating 
the current effective date of January 31, 2001, for SMP by 
reason of being HB.  Rather, the medical evidence consists of 
the records of the veteran's VA hospitalization from 
February to April 1998 when he underwent left hip surgery, as 
well as his VA outpatient treatment (VAOPT) records.

The veteran underwent an open reduction and internal fixation 
of a complete displaced fracture of the proximal portion of 
his left femur during the VA hospitalization from February to 
April 1998.  At discharge he was to be given a wheelchair but 
was independent of a wheelchair and was functional while 
utilizing a walker.  He underwent surgical revision in August 
1998.  A March 1999 VAOPT record indicates he was unable to 
bear his full weight on his left side and had an antalgic 
gait.  He walked with a cane for short distances.

Prior to January 31, 2001, the veteran was also evaluated for 
other nonservice-connected disabilities.  However, the 
clinical evidence does not demonstrate that prior to January 
31, 2001, the cumulative effect of his disabilities was such 
that he was substantially confined to his dwelling and the 
immediate premises, i.e., HB.

This being the case, as entitlement to HB benefits was not 
established until, at the very earliest, January 31, 2001, 
the claim for an earlier effective date for this benefit must 
be denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for SMP based on the need for regular A&A is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  

The claim for an effective date earlier than January 31, 
2001, for SMP by reason of being HB, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



